Case 1:18-cv-00155-SOM-WRP Document 433-10 Filed 04/16/21 Page 1 of 2                                                          PageID #:
                                    9739

    From:                 McMahan, Sean
    To:                   Rubel, Douglas A.; Chapa, Ruben - SOL; Acosta, Jing - SOL; Case, Austin - SOL; Nolte, Elisabeth P. - SOL
    Cc:                   Familoni, Shay; Jeffrey Portnoy; Havermann, Donald L.; Scott I. Batterman; William Harstad; McMahan, Sean
    Subject:              RE: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)
    Date:                 Tuesday, February 16, 2021 10:07:05 AM
    Attachments:          image001.png



          CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and
          responding with sensitive information. Send suspicious email to spam@dol.gov.

   All,

   The Saakvitne Defendants have reached agreement with the Secretary to resolve the claims in this
   matter. As I mentioned on our call, we intend to file a consent judgment that memorializes the
   terms of that agreement, along with a proposed bar order. The Secretary will also be asking the
   court to enter the consent judgment as a final judgment and while it is considering the motion to
   grant an extension of time with respect to the depositions of the Saakvitne Defendants’ experts. If
   the court enters the consent judgment the depositions are permanently canceled as moot, if not and
   the court enters the extension the depositions will be rescheduled. Therefore, the depositions of
   Howard Kaplan and Renee McMahon scheduled this week are canceled.

   Regards

   Sean McMahan
   Associate
   Morgan, Lewis & Bockius LLP
   1111 Pennsylvania Avenue, NW | Washington, DC 20004-2541
   Direct: +1.202.739.5520 | Main: +1.202.739.3000 | Cell: +1.404.444.8152 | Fax: +1.202.739.3001
   sean.mcmahan@morganlewis.com | www.morganlewis.com
   Assistant: April May Hackelton | +1.202.739.5218 | aprilmay.hackelton@morganlewis.com




   From: Rubel, Douglas A. <drubel@hpylaw.com>
   Sent: Tuesday, February 16, 2021 11:02 AM
   To: Chapa, Ruben - SOL <chapa.ruben@dol.gov>; Acosta, Jing - SOL <acosta.jing@dol.gov>; Case,
   Austin - SOL <case.austin@dol.gov>; Nolte, Elisabeth P. - SOL <nolte.elisabeth.p@dol.gov>
   Cc: McMahan, Sean <sean.mcmahan@morganlewis.com>; Familoni, Shay
   <shay.familoni@morganlewis.com>; Jeffrey Portnoy <jportnoy@cades.com>; Havermann, Donald L.
   <donald.havermann@morganlewis.com>; Scott I. Batterman <sib@paclawteam.com>; William
   Harstad <wharstad@carlsmith.com>
   Subject: Stewart v. Heritage, et al., 1:18-cv-155-SOM-WRP (D. Haw.)

   [EXTERNAL EMAIL]
   Counsel -

   Messrs. Bowers and Kubota adopt the expert reports of the Saakvitne Parties expert


                                                             Ex. C
Case 1:18-cv-00155-SOM-WRP Document 433-10 Filed 04/16/21 Page 2 of 2          PageID #:
                                    9740

   witnesses and intend to tender such reports at trial.

   Please advise if the depositions scheduled for tomorrow and Thursday are going
   forward.

   Regards, Doug

   Douglas A. Rubel
   Of Counsel


   Hawkins Parnell & Young, LLP
   (919) 523-3638 | hpylaw.com

   DISCLAIMER
   This e-mail message is intended only for the personal use
   of the recipient(s) named above. This message may be an
   attorney-client communication and as such privileged and
   confidential and/or it may include attorney work product.
   If you are not an intended recipient, you may not review,
   copy or distribute this message. If you have received this
   communication in error, please notify us immediately by
   e-mail and delete the original message.
